Citation Nr: 0902511	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from September 1956 to August 1960, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before a Veterans Law Judge in	May 2006.  In April 
2008, the appellant was notified that the Veterans Law Judge 
who conducted the Board hearing was no longer employed at the 
Board. The appellant elected to appear at a Travel Board 
hearing before another Veterans Law Judge.  As such, the 
Board remanded the case in May 2008 for the purpose of 
affording the appellant a new hearing.  However, the 
appellant failed to appear for such a hearing scheduled on 
November 7, 2008.  Thereafter, the RO recertified the appeal 
to the Board.  

Upon receiving additional evidence associated with the claims 
file on December 30, 2008, the Board finds (for reasons set 
forth below) that additional development of the appellant's 
claims is necessary.  As such, the claims are hereby REMANDED 
to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  The RO will contact the appellant and inform 
him that further action is required on his part.  


REMAND

As noted above, the appellant requested a new Travel Board 
hearing in April 2008 and the Board remanded the appellant's 
claims in May 2008 for the purpose of scheduling such a 
hearing.  Unfortunately, the appellant failed to appear for 
his hearing scheduled in November 2008 (October 2008 letter 
from the RO to the appellant with note regarding failure to 
appear); and the RO recertified the appellant's appeal to the 
Board. November 2008 letter from the RO to the appellant.  

On December 30, 2008, a VA Form 119 (Report of Contact) was 
associated with the appellant's claims file that indicated 
the appellant had notified the RO a day before his scheduled 
hearing that he was not able to attend the hearing due to an 
upper respiratory illness. See November 2008 VA Form 119.  
The appellant requested at that time that his BVA hearing be 
rescheduled. Id.   

Inasmuch as the appellant's recent request to reschedule his 
BVA hearing appears to be based on good cause under 38 C.F.R. 
§ 20.702 (2008), the Board finds that the appeal should be 
returned to the RO for the scheduling of another BVA Travel 
Board hearing.  

Therefore, this case is REMANDED to the RO for the following:

The appellant should be scheduled for a 
Travel Board hearing in connection with 
this appeal.  A copy of the notice 
provided to the appellant of the 
scheduled hearing should be placed in 
the record.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




